Citation Nr: 1118526	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  10-18 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an extension of a temporary total rating after September 1, 2005 for convalescence and residuals of left knee surgery on July 27, 2005.

2.  Entitlement to an extension of a temporary total rating after November 1, 2005 for convalescence and residuals of right knee surgery on September 28, 2005.

3.  Entitlement to an effective date earlier than May 5, 2006 for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Appellant (Veteran)


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active service from February 1969 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The July 2008 rating decision granted a temporary total rating for convalescence from left knee surgery from July 27, 2005 through September 1, 2005, and granted a temporary total rating for convalescence from right knee surgery from September 28, 2005 through November 1, 2005.  The 
July 2008 rating decision also granted a TDIU effective May 5, 2006.

In February 2011, a Board videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.


FINDINGS OF FACT

1.  Left knee arthroscopic surgery on July 27, 2005 necessitated convalescence through September 27, 2005.  

2.  Right knee arthroscopic surgery on September 28, 2005 necessitated convalescence through January 31, 2006.  

3.  The Veteran's claim for TDIU was received on May 5, 2006.

4.  The earliest factually ascertainable date that the Veteran was unemployable due to service-connected disabilities was December 17, 2004.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an extension of temporary total disability rating from September 1, 2005 through September 27, 2005, for convalescence following left knee surgery on July 27, 2005, have been met.  38 C.F.R. § 4.30 (2010).

2.  Resolving reasonable doubt in the Veteran's favor , the criteria for an extension of temporary total disability rating from November 1, 2005 through January 31, 2006, for convalescence following right knee surgery on September 28, 2005, have been met.  38 C.F.R. § 4.30 (2010).

3.  The criteria for an effective date earlier than May 5, 2006, for the grant of a TDIU, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.105, 3.340, 3.341, 3.400, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 
38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2010).  

The record shows that a VCAA letter dated March 2007 provided the Veteran such notice concerning his claims for entitlement to a temporary total rating for his left and right knee surgeries and entitlement to a TDIU.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes Social Security Administration (SSA) records, VA examination reports, VA treatment records, private treatment reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See 38 C.F.R. § 3.159(c) (2010).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of 
(1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the February 2011 Board videoconference hearing, the Veterans Law Judge (VLJ) specifically noted the issues of temporary total ratings for convalescence and residuals of right and left knee surgeries.  The Veteran's representative also specifically acknowledged that the issue of entitlement to an earlier effective date (EED) for a TDIU was on appeal to the Board.  Both the VLJ and the Veteran's representative also specifically queried the Veteran regarding the periods of convalescence due to the right and left knee surgeries and unemploybalility due to the service-connected right and left knee disabilities.  No additional pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Temporary Total Disability Rating Criteria

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Temporary total disability ratings are to commence on the day of hospital admission and continue for a period of one to three months from the first day of the month following hospital discharge or outpatient release.  See 38 C.F.R. § 4.30.  Extensions of one to three months, beyond the initial three months, may be made under 38 C.F.R. § 4.30(a) (1), (2), or (3).  Notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.

Extension of Convalescence for Left Knee Surgery

The Veteran underwent private arthroscopic surgery for his left knee on 
July 27, 2005.  On August 15, 2005, the Veteran was seen for a follow-up for his July 27, 2005 left knee surgery.  The private examiner opined that there was still swelling of the left knee, although the wound was well-healed and the sutures had been removed.  On August 26, 2005, a private physician opined that the Veteran would not be able to return to work until September 28, 2005.  At the 
February 2011 Board hearing, the Veteran testified that he continued to be in pain and was unable to return to work after the July 27, 2005 left knee surgery.  Thus, the Veteran's inability to work in this case, along with the medical findings, tend to support his claim that his post-surgical residuals were severe and that, as a result, he remained in a convalescent state through September 27, 2005.

Based upon the evidence of record, the Veteran needed convalescence from left knee arthroscopic surgery through September 27, 2005.  Specifically, the evidence demonstrates the Veteran continued to experience left knee pain and swelling and was unable to return to work during this time.  While the August 2005 private examiner noted the Veteran's wound to be well-healed, he also noted swelling.  Resolving reasonable doubt in the Veteran's favor, extension of the temporary total rating based upon left knee surgery is warranted beyond September 1, 2005 through September 27, 2005.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.30.

Extension of Convalescence for Right Knee Surgery

The Veteran underwent private arthroscopic surgery for his right knee on 
September 28, 2005.  On October 17, 2005, the Veteran was seen for a follow-up for the September 28, 2005 right knee surgery.  The private examiner opined that the wound was well-healed and that there was an active range of motion of the right knee.  On December 19, 2005, the Veteran was seen for a subsequent follow-up for the September 28, 2005 right knee surgery.  The private examiner opined that the x-rays showed the prosthesis was in good position, but that there was still swelling present.  

The Veteran has also submitted private physician opinions dated from September 2005 to December 2005 that included the assessment that the Veteran was unable to return to work until January 31, 2006.  At the February 2011 Board hearing, the Veteran testified that he continued to be in pain and was unable to return to work after the September 28, 2005 right knee surgery.  Thus, the Veteran's inability to work in this case, along with the medical findings, tend to support his claim that his post-surgical residuals were severe and that, as a result, he remained in a convalescent state beyond November 1, 2005.

Based upon the evidence of record, the Veteran completed convalescence from right knee arthroscopic surgery on January 31, 2006.  Specifically, the evidence demonstrates the Veteran continued to experience right knee pain and swelling and was unable to return to work through January 31, 2006.  While the October 2005 private examiner noted the Veteran's scar to be well-healed, the December 2005 private examiner noted continued swelling.  Resolving reasonable doubt in the Veteran's favor, extension of the temporary total rating based upon right knee surgery is warranted beyond November 1, 2005 through January 31, 2006.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.30.

Entitlement to an EED for a TDIU

The Veteran contends that the RO should have assigned an EED for the award of a TDIU.  He argues that the increased compensation should be effective from as early as December 2004, as his overall disability picture and employability status remained the same since that time.

The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

The Veteran submitted his claim for a TDIU on May 5, 2006, and, as indicated, there is no evidence or allegation that there was a pending claim for a TDIU prior to that date.  As such, and given the provisions of 38 C.F.R. § 3.400(o)(2), the only time period during which the Veteran could potentially be entitled to a TDIU in connection with the current claim is the one-year period prior to the receipt of his claim on May 5, 2006.  In other words, on these facts, a TDIU could be awarded prior to the current, May 5, 2006 claim for a TDIU if, during that one-year period, there is competent evidence from which it is factually ascertainable that the Veteran became unemployable due to service-connected disabilities; however, the Board finds that in this case there is no such evidence of unemployability arising within one year prior to the Mary 5, 2006 claim for TDIU.

The Veteran has not submitted any statements asserting that he became unemployable during this time period and there is no medical evidence of record indicating such.  In fact, the record includes evidence, including the Veteran's own statements and testimony, that the Veteran has been unemployable since 
December 2004, which is over a year prior to May 5, 2006, the date the Veteran filed the claim for a TDIU.  Hence the provisions of 38 C.F.R. §§ 3.157 and 3.400(o)(2) do not support award of a TDIU prior to May 5, 2006 in this case.  Under these circumstances, the Board finds that there simply is no legal basis for awarding a TDIU prior to May 5, 2006.  As such, the claim for an EED for a TDIU must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Extension of the temporary total rating for convalescence following a July 27, 2005 left knee surgery beyond September 1, 2005 through September 27, 2005 is granted.

Extension of the temporary total rating for convalescence following a September 28, 2005 right knee surgery beyond November 1, 2005 through January 31, 2006 is granted.

An effective date earlier than May 5, 2006, for a TDIU, is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


